Citation Nr: 0520995	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-28 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable initial rating for residuals of 
a left third finger fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran's case was remanded to the RO 
for additional development in November 2004.  The case is 
again before the Board for appellate review.  A 
noncompensable rating has been assigned by the RO from 
January 4, 1955.


FINDINGS OF FACT

The veteran's residuals of a crush injury of the third finger 
of the left hand have been manifested by complaints of 
weakness and tenderness to palpation.  The fingers have 
revealed no deformity.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a crush injury to the left third finger have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5226.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally filed a claim for service connection 
for a left hand injury in January 1955.  His claim was denied 
in August 1955.  The veteran filed a second claim for service 
connection for his hand in August 2002.  The veteran was 
granted service connection for residuals of a left hand 
injury and assigned a noncompensable disability rating 
effective from August 21, 2002.  The veteran appealed both 
the disability rating and the effective date of the award of 
service connection.  

The effective date of the veteran's claim was amended to 
January 4, 1955, the first day following the veteran's 
discharge from service.  This was done by way of a February 
2005 RO rating decision.  The RO also re-characterized the 
disability as a fracture of the left third finger.  (The 
veteran's service medical records, which were unavailable at 
the time he originally filed for service connection in 1955, 
show a fracture of the veteran's left third finger in 
service.)  

Service medical records (SMRs) for the period from December 
1952 to December 1954 were associated with the claims file.  
In March 1954 the veteran was treated for a simple fracture 
of the proximal phalanx of the third finger of the left hand.  
The veteran's left hand was placed in a cast.  An entry in 
April 1954 indicates that the fragments in the veteran's 
third left finger were in good position.  The veteran's left 
finger was noted to be deformed on his December 1954 
separation examination report.

Associated with the claims file is an examination report 
dated in October 2002, from the Danville VA Department of 
Orthopedics.  The veteran reported to the clinic with a 
report of left hand problems.  He indicated that he had his 
hand "mashed" in Korea in 1954 and had multiple breaks in 
his fingers.  The veteran rated his pain as an 8 on a scale 
of 0-10.  He reported numbness and tingling with night 
symptoms, but he denied any significant pain that emanated 
from the neck or radiated down the arm and shot into the 
hand.  

The examination demonstrated that the veteran had some pain 
to palpation about the second, third, and fourth fingers of 
the left hand at the proximal interphalangeal and 
metacarpophalangeal joints.  There was no significant 
swelling and the veteran was able to fully flex and extend 
his hand without significant loss of motion.  He had good 
strength with regard to resisted finger abduction.  He had 
good peripheral pulse and sensation in the left upper 
extremity.  He did not have paresthesias to percussion over 
the carpal canal, or positive Phalen's.  X-rays of the 
fingers did not reveal any significant deformity or obvious 
fracture or dislocation; nor was there any significant 
degenerative arthritis.  The veteran was assessed with left 
hand pain, decreased grip strength in the left upper 
extremity, and probable mild carpal tunnel syndrome.  

The veteran was afforded a VA examination in October 2002.  
The examination revealed tenderness to palpation on the 
dorsum of the third and fourth metatarsals of the left hand.  
There was no palpable deformity and the fingers did not show 
any deformity.  When asked to make a fist, the veteran's 
fingertips lacked about 2-centimeters (cm) of hitting the 
palm.  He had full flexibility of the thumb.  He was noted to 
have a large gross tremor of all of the fingers.  The veteran 
reported that he had a familial intentional tremor in his 
hands.  Normal pinch resistance was revealed on the little 
finger and the index finger, but weakness on the middle and 
ring fingers of the left hand was noted.  The hand extended 
fully and no gross deformity of the hand was noted.  The hand 
appeared neurologically intact.  The veteran was diagnosed 
with residuals of a crush injury to his left hand.

The veteran provided lay statements from his son, his wife, 
several acquaintances, and himself, dated in March 2005.  The 
veteran's wife and his son stated that the veteran received a 
crush injury to his left hand while he was in service and 
that the doctors wanted to amputate the veteran's left hand 
at that time.  They noted that the veteran had decreased grip 
strength in his left hand.  All of the statements indicated 
that the veteran received a crush injury while he was serving 
in Korea and that the veteran had problems with his hands.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

The veteran's claim for a higher evaluation for his left hand 
disability is an original claim that was placed in appellate 
status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected left hand disability is 
currently evaluated under Diagnostic Code 5226 for ankylosis 
of the middle finger.  An evaluation of 10 percent is the 
maximum allowed under Diagnostic Code 5226.  38 C.F.R. § 
4.71a, Diagnostic Code 5226 (2002).  

Since the veteran's effective date was amended to January 4, 
1955, the Board must consider any changes to Diagnostic Code 
5226 from 1955 to the present.  In 1955, Diagnostic Code 5226 
provided an evaluation of 10 percent for favorable or 
unfavorable ankylosis of the middle finger for either the 
major or minor hand.  (Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, was to be 
rated as amputation.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, was to be 
rated as unfavorable ankylosis.  With only one joint of a 
digit ankylosed or limited in its motion, the determination 
was to be made on the basis of whether motion was possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating was to be for 
favorable ankylosis.  Extremely unfavorable ankylosis was to 
be rated as amputation.)

In 1979, the note under Diagnostic Code 5226 underwent a 
minor modification.  It was changed to read, "Note--
extremely unfavorable ankylosis will be rated as amputation 
under Diagnostic Codes 5152 and 5156."  38 C.F.R. § 4.71a 
(1979).  

From 1979 to 2002, Diagnostic Code 5226 provided an 
evaluation of 10 percent for favorable or unfavorable 
ankylosis of the middle finger for either the major or minor 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2002).  
(Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.  Ankylosis of 
both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis.  With only 
one joint of a digit ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis.  Extremely unfavorable 
ankylosis will be rated as amputation under Diagnostic Codes 
5152 and 5156.  38 C.F.R. § 4.71a (2002).)  

Effective from August 26, 2002, Diagnostic Code 5226 provides 
an evaluation of 10 percent for favorable or unfavorable 
ankylosis of the middle finger of either hand.  The rating 
schedule indicates that VA can also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5226 (2004).

Under the new criteria, for the long finger (digit III), zero 
degrees of flexion represents the finger fully extended, 
making a straight line with the rest of the hand.  The 
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  See 38 C.F.R. § 4.71a, "Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand" (2004).

The new rating criteria also provide evaluations for 
limitation of motion of individual fingers.  For the long 
finger, a 10 percent evaluation is provided for limitation of 
motion, with a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or with 
extension limited by more than 30 degrees, whether it affects 
the minor or the major hand.  A noncompensable evaluation is 
provided where there is limitation of motion, with a gap of 
less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and extension is limited by no 
more than 30 degrees, whether it affects the minor or the 
major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2004).  

It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).

In this case, the Board finds that the veteran's service-
connected left third finger disability is appropriately rated 
as noncompensably disabling and has been since the award of 
service connection.  As noted in the description of the 
evidence above, there is no evidence to indicate that the 
veteran's service-connected third finger disability increased 
in severity at any time since 1955.  At his VA examination in 
October 2002, the veteran was noted to have tenderness to 
palpation on the dorsum of the third and fourth metatarsals 
of the left hand.  His fingers were not deformed.  Pinch 
resistance revealed weakness on the middle and ring fingers.  
The hand was neurologically intact with a rather large gross 
familial intentional tremor present.  His fingertips lacked 
about 2-cm of hitting the palm.  And at his examination at 
the VA orthopedic department the same month, the veteran had 
some pain to palpation about the second, third, and fourth 
fingers of the left hand at the proximal interphalangeal and 
metacarpophalangeal joints and he was assessed with decreased 
grip strength.  The veteran was noted to be able to fully 
flex and extend his hand with no significant loss of motion.  
There were no findings of any limitation of motion or 
ankylosis noted at either examination.  Furthermore, there 
was no evidence of degenerative arthritis.  The veteran's 
multiple left hand problems have not been attributed to his 
service-connected fracture, and these other problems, 
particularly with other digits, have not been service 
connected.  Examining the disability due to the fracture, 
there is no suggestion that the veteran has motion limited to 
the extent that a compensable rating could be assigned.  
Additionally, no examiner has suggested that he has pain in 
the left third finger to the point that he experiences 
functional losses that would equate to greater limitation of 
motion or ankylosis.  Consequently, the Board finds that a 
higher initial rating is not warranted.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
higher rating at any time since service connection was 
awarded for fracture of the middle finger of the left hand.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  
The preponderance of the evidence is against the claim for an 
increased rating.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b) details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in September 2002.  The 
veteran was informed that he should obtain and provide copies 
of treatment records, unless he desired the RO's assistance 
in that endeavor.  The RO wrote to the veteran again in 
February 2005 and informed him of the status of his claim.

The veteran was afforded a VA examination in October 2002.  
The RO granted the veteran's claim for service connection in 
by way of a rating decision dated in December 2002 and 
assigned a noncompensable disability rating.  Notice was 
provided the same month.  

The veteran expressed his disagreement with the rating 
decision in January 2003.  A statement of the case (SOC) was 
issued in September 2003.  The SOC provided notice to the 
veteran of the statutory provision of the VCAA and the 
regulations adopted by VA to implement VCAA's requirements.  
The SOC also informed the veteran of the facts developed in 
the case, and of the reasoning used in reaching a decision on 
the issues in the case.  The veteran was provided with the 
regulations used to evaluate his claim.  A supplemental 
statement of the case (SSOC) was issued in April 2005.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been told 
what was required of him and what VA would do to assist him.  
He was also told to submit all pertinent evidence.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  VA treatment records 
were obtained and associated with the claims file.  The 
veteran was afforded a VA examination.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to a compensable initial rating for residuals of 
a left third finger fracture is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


